Citation Nr: 1540665	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for solar lentigo on and after August 30, 2002.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1974 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision.  At that time the Agency of Original Jurisdiction (AOJ) granted service connection for solar lentigo (claimed as tinea versicolor) with a noncompensable disability rating effective, May 1, 1998.  In a June 2010 rating decision, the AOJ increased the rating to 10 percent effective August 30, 2002.  

This case was previously before the Board in August and December of 2014.  In December 2014, the Board granted a 10 percent rating for solar lentigo for the period prior to August 30, 2002, and remanded the claim for a rating in excess of 10 percent from August 30, 2002 for further evidentiary development and adjudicative action.  In July 2015, pursuant to the Board's December 2014 decision, the AOJ increased the disability rating for solar lentigo to 10 percent, retroactively effective from November 29, 2001.  


FINDINGS OF FACT

1.  From August 30, 2002 to November 8, 2010, the Veteran's solar lentigo affects an exposed surface area and total body surface of less than 5 percent.  It does not more nearly approximate a disability characterized by exfoliation, exudation or itching involving an exposed surface or extensive area and does not require systemic therapy or immunosuppressive drugs, nor result in characteristic disfigurement of the head, face or neck.

2.  From November 9, 2010 to November 28, 2012, the Veteran's solar lentigo affects an exposed surface area and total body surface of 50 percent.  It does not more nearly approximate a disability characterized by exfoliation, exudation or itching involving an exposed surface or extensive area and does not require systemic therapy or immunosuppressive drugs, nor result in characteristic disfigurement of the head, face or neck. 

3.  From November 29, 2012 to June 30, 2015, the Veteran's solar lentigo affects an exposed surface area and total body surface of less than 5 percent.  It does not more nearly approximate a disability characterized by exfoliation, exudation or itching involving an exposed surface or extensive area and does not require systemic therapy or immunosuppressive drugs, nor result in characteristic disfigurement of the head, face or neck. 

4.  As of July 1, 2015, the Veteran's solar lentigo affects a total body surface of 40 percent.  It does not more nearly approximate a disability characterized by exfoliation, exudation or itching involving an exposed surface or extensive area and does not require systemic therapy or immunosuppressive drugs, nor result in characteristic disfigurement of the head, face or neck.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for solar lentigo from August 30, 2002 to November 8, 2010 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.118, Diagnostic Codes (DC) 7806 7823 (as in effect prior to October 23, 2008). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 60 percent disability rating, but no higher, for solar lentigo have been met from November 9, 2010 to November 28, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.118, DCs 7806 7823 (as in effect prior to October 23, 2008). 

3.  The criteria for an initial compensable disability rating for solar lentigo from November 29, 2012 to June 30, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.118, DCs 7806 7823 (as in effect prior to October 23, 2008).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent disability rating, but no higher, for solar lentigo have been met since July 1, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.20, 4.118, DCs 7806 7823 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Department of Veterans Affairs (VA) has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

VA has also satisfied its duty to assist the Veteran in the development of her claim.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Benefits Management System electronic file systems.  She has also submitted potentially relevant documents and argument in support of her claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has been afforded multiple VA examinations, in both warmer and colder months, and during both active and inactive stages of her service-connected skin condition.  As instructed by the Board, the AOJ obtained a VA examination in July 2015, during the summer which she contends is when her skin disorder is active and at its worse.  Therefore, the Board finds that the results of this examination, in tandem with the other VA examinations detailed below, sufficiently represent the severity and provide a sufficient overall picture of the Veteran's service-connected skin disorder.  The evidence of record is sufficient to decide the claim and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  


Law and Analysis

The Veteran is seeking a higher disability rating for her service-connected solar lentigo from August 30, 2002 forward.  She has consistently contended that the skin disorder results in more than hyperpigmentation of the skin, to include a rash that is darker, raised, and pruritic in nature during the summer months.  She also reported being able to scrape or peel off flaky material from the area of rash during the summer when perspiring or taking a shower.  The Veteran denies any current treatment, but does complain of itching to the area of rash with no systemic symptoms.  See Board Remand, December 2014.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2015).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's solar lentigo is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.  As the Veteran's skin disorder is manifested primarily by hyperpigmentation, it is currently rated as 10 percent disabling by analogy under DC 7823 for vitiligo,  which provides a noncompensable rating for no exposed areas affected and a maximum 10 percent evaluation for exposed areas affected.  See 38 C.F.R. § 4.118 (2015).  

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008; the revisions apply to the criteria used to rate scars, and concern DCs 7800-7805.  As indicated further below, there are no scars related to the Veteran's skin condition.  Moreover, the old and new criteria with respect to the issue decided herein are identical.  Compare 38 C.F.R. § 4.118, DCs 7806-7833 (2007) with 38 C.F.R. § 4.118, DC 7806-7833 (2015).  

Because the Veteran is already receiving the maximum rating possible under DC 7823, the Board has considered the applicability of other diagnostic codes in light of the Veteran's symptoms and diagnosis.  While she has consistently argued that the skin disorder results in more than hyperpigmentation, the Veteran does not contend that her solar lentigo results in disfigurement and scarring.  Moreover, the weight of the evidence is against such a finding as most, if not all, of the VA examiners have specifically concluded the Veteran's solar lentigo does not result in scarring or disfigurement.  In the absence of such evidence, the Board finds that DC 7806 is most applicable.

Under DC 7806, the criteria for dermatitis provide that when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the past 12 month period, a noncompensable rating is warranted.  Where there is at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period, a 10 percent rating is warranted.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period, a 60 percent rating is assigned.  Id.  

During the extended appeal period, which in this case begins in August 30, 2002, the Veteran's solar lentigo has been assigned a single 10 percent evaluation.  However, the objectively reported symptoms and descriptions of her skin disorder appear to have worsened at various points, especially with respect to the percentage of the exposed/total body surface area affected.  Careful consideration of the entire period of time compels the conclusion that "staged" ratings for solar lentigo are warranted, because the disability level resulting therefrom has changed.

From August 30, 2002 to November 8, 2010

The record during this timeframe includes a September 2003 VA examination report.  At that time the Veteran stated that she was currently using a topical medication to treat her skin condition and that it had recently improved after suffering a sunburn.  Examination revealed hyperpigmented macules on her face, chest, upper back, and upper extremities.  There was no scaling and her scalp was not involved.  The clinical impression was sun damage/photoaging/lentigo due to extensive sun exposure and not to tinea versicolor.  The examiner did not identify any scarring and did not specify what percentage of exposed areas or what percentage of total body was affected.  

During VA examination in March 2009, the Veteran's primary complaint was of discoloration of the face increasing in size.  Examination revealed a lesion on left side of the temple that was 2 x 1 cm in size, macular, tan, and symmetrical.  There were a few small dark brown macules noted throughout the pigmented background.  The examiner determined that less than 5 percent of the exposed areas and total body area were affected.  The clinical impression was lentigo simplex of the face with tinea resolved.  The examiner did not identify any scarring or disfigurement.  

Based on the foregoing, a higher evaluation for solar lentigo is not warranted as none of the symptomatology which would allow for the assignment of a 30 percent disability rating has been reported.  There is no objective medical evidence showing that large portions of her anatomy are involved or that the skin condition affects 20 percent or more of the entire body or exposed surface areas, or requires systemic therapy such as corticosteroids, or other immunosuppressive drugs.  While the Board has noted the Veteran's complaints, given the limited objective findings in the record, a disability rating greater than 10 percent is not warranted.

Accordingly, the Board finds that the Veteran's impairment due to solar lentigo for the period from August 30, 2002 to November 8, 2010 is more consistent with a 10 percent disability rating and that the level of disability contemplated in DC 7806 to support the assignment of a 30 percent or rating or higher is absent.

From November 9, 2010 to November 28, 2012

The Board notes that, during the period in question, in contrast to the one that preceded it, the severity of the Veteran's solar lentigo seems to have worsened beyond what a 10 percent disability rating contemplates.  

When examined by VA on November 9, 2010, the Veteran gave a history of skin problems since the early 1980s.  At that time it was felt that she had a diagnosis of tinea versicolor and was given a topical medicine that did not help.  The rash began on her back then spread to her upper chest, face, and upper arms and was always worse in the summer, when it becomes raised and pruritic.  The Veteran stated that she can scrape off a cheesy, flaky-type material when her body perspires or when she takes a shower.  Lentigo simplex was confirmed by a biopsy of the facial lesion and no additional treatment was suggested.  Currently, she is using only a shampoo that she uses twice a week which is ketoconazole 2% and which she states has not been helpful.  The shampoo has been the only treatment the veteran has been using during the past 12 months.  There are no side effects to the treatment, local skin effects are itching, and the veteran has no systemic symptoms.  

Examination revealed a slightly hyperemic, very slightly raised, sometimes flaky patchy dermatitis on the Veteran's back from the shoulders down to the waist.  One or two very faint lesions were present on the anterior chest and both upper arms.  There was a very slightly pigmented lesion, brownish in color and measuring 2 x 1.5 cm, located on the central portion of the left cheek.  In the center of this lesion there is a 3 mm patch of denuded skin from the recent biopsy.  The Veteran had some very minimal pigmented, small, barely visible lesions about the face.  The diagnosis was lentigo involving the face, back, anterior chest, and upper shoulders.  The percentage of involvement of the exposed surfaces of the skin was at least 50 percent and of the total body surface was also at least 50 percent.  The Veteran stated that the rash has gradually spread, beginning on her back, and to the other areas mentioned; and therefore, it is progressive.

Although the Veteran reported experiencing recurrent symptoms associated with outbreaks, particularly during the summer, there is no documented pattern of repeated medical visits for treatment of the reported active recurrences of the solar lentigo since this VA examination.

In this case, the Board finds that the November 2010 VA examination demonstrates a worsening of the Veteran's skin disorder sufficient to warrant an increased disability rating to 60 percent.  This determination is supported by the VA examiner who described the Veteran's solar lentigo as involving at least 50 percent of the total body surface.  As this percentage falls within the criteria for a 60 percent disability evaluation under DC 7806 the higher rating is in order.  As this is the maximum evaluation allowable, DC 7806 cannot provide the basis for a higher rating.  

From November 29, 2012 to June 30, 2014

The Board notes that the description of symptoms during the Veteran's November 29, 2012, VA examination suggests a decrease in the severity of her skin disorder.

At that time she complained of solar lentigo which is more symptomatic during summer months due to heat and that her skin lesions flake when she scratches.  However her skin condition improves during cool weather, with no physical symptoms or complaints.  The Veteran had not sought medical care for lentigo since 2010.  It was noted that the skin condition did not cause scarring or disfigurement of the head, face or neck.  In addition she had no systemic manifestations such as fever, weight loss, or hypoproteinemia and had not been treated with oral or topical medications in the past 12 months.  She also had no debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  Examination revealed a single isolated slightly hyperpigmented area on right and left cheeks that was flat and smooth, otherwise normal skin tone on face, neck and throat.  The chest, back, and both thighs showed normal skin tones with no hyperpigmented areas identified.  The clinical impression was solar lentigo with exposed body surface area of 0.1 percent and total body surface area of 0.1 percent.  There were no functional limitations.

When examined by VA in October 2014, the Veteran reported rash to face and upper back that is always worse during summer months when it is darker, raised, and pruritic in nature.  She reported being able to scrape or peel off flaky material from area of rash when perspiring or taking a shower.  Her current complaints were of a brown patch left lateral cheek proximal to left eye.  The Veteran denied any current treatment.  She also complained of itching in the area of the rash, but no systemic symptoms.  The Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck and there were no systemic manifestations such as fever, weight loss or hypoproteinemia.  She and had not been treated with oral or topical medications in the past 12 months and had no debilitating episodes.  Examination revealed a light brown hyperpigmented lesion left lateral face, measuring 2 x 2 cm.  Currently her upper back and chest were both clear.  The Veteran had scattered, faint brownish macular lesions on the anterior thighs.  The skin was otherwise clear.  The clinical impression was solar lentigo with the less than 5 percent of exposed body surface area and less that 5 percent total body surface area.

Based on the evidence, the Veteran's current disability picture resulting from her service-connected solar lentigo does not meet or approximate the requirements for a compensable disability rating.  The evidence shows that her skin condition primarily involves a single isolated slightly hyperpigmented lesion on the left cheek and faint brownish macular lesions on the thighs, which did not require treatment.  Beyond that there is no evidence that large portions of her anatomy are involved, as it affects less than 5 percent of the exposed areas and less than 5 percent of the entire body.  In fact, none of the symptomatology which would allow for the assignment of a compensable disability rating has been reported.  While the Board has noted the Veteran's complaints, given the limited objective findings on examinations, a compensable disability rating for solar lentigo is not warranted.  38 C.F.R. § 4.118, DC 7806.

Accordingly, the Board finds that the Veteran's impairment due to solar lentigo for the period from November 29, 2012 to June 30, 2015 is more consistent with a noncompensable disability rating and that the level of disability contemplated in DC 7806 to support the assignment of a 10 percent or rating or higher is absent.

As of July 1, 2015

When examined recently by VA in July 2015, the Veteran reported that she developed solar lentigines in approximately 1987 and that she hides the brown spots with makeup.  According to the examiner the skin disorder was seen on approximately 40 percent of the Veteran's body surface, but did not cause scarring or disfigurement of the head, face or neck.  The Veteran had no systemic manifestations such as fever, weight loss or hypoproteinemia associated with skin condition such as erythroderma and had not been treated with oral or topical medications in the past 12 months.  She also had no debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The Veteran also reported pruritus of the back, but the examiner concluded that this symptom was not associated with solar lentigo.  

Based on the foregoing, the criteria for the assignment of a 30 percent disability rating for the Veteran's service-connected skin disease are more nearly approximated under DC 7806.  38 C.F.R. § 4.7.  This determination is supported by the July 2015 VA examiner who described the Veteran's solar lentigo as involving 40 percent of body surface area.  As the 40 percent body surface area falls within the criteria for a 30 percent disability evaluation under DC 7806 the higher rating is in order.  

While this evidence supports the grant of a 30 percent disability rating, a higher evaluation is not warranted.  The evidence does not indicate that the Veteran's solar lentigo affects more than 40 percent of the entire body.  Despite the Veteran's reports of persistent symptoms, there is no documented pattern of repeated medical visits for treatment of any active recurrences.  Given the limited objective findings on examination, a 60 percent rating for solar lentigines is not warranted.  

Accordingly, the Board finds that the Veteran's impairment due to solar lentigo for the period from July 1, 2015 is more consistent with a 30 percent disability rating and that the level of disability contemplated in DC 7806 to support the assignment of a 60 percent rating is absent.

Conclusion

With respect to all four timeframes, the evidence does show that the Veteran's solar lentigo warrants a higher disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in the Veteran's case.  There are no medical findings of disfigurement of the head, face, or neck.  There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 DCs 7800, 7801, 7802, 7803, 7804, 7805. 

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, her assertions do not suffice to assign higher disability ratings for her service-connected solar lentigo.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability other than granted herein.

The Board has also considered whether the skin disability claim should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's skin disability are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses the extent of the body and the exposed area affected as well as the frequency of required treatment.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate her disability picture.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

						(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating greater than 10 percent for solar lentigo from August 30, 2002 to November 8, 2010 is denied.

An initial disability rating of 60 percent for solar lentigo is granted from November 9, 2010 to November 28, 2012, subject to controlling regulations governing the payment of monetary benefits.

An initial compensable disability rating for solar lentigo from November 29, 2012 to June 30, 2015 is denied.

An initial disability rating of 30 percent for solar lentigo is granted from July 1, 2015, subject to controlling regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


